
	

115 HRES 903 IH: Protecting 1st Amendment Rights of Free Speech and Free Exercise while condemning any form of criminal behavior, threats or violence.
U.S. House of Representatives
2018-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		115th CONGRESS
		2d Session
		H. RES. 903
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2018
			Mr. Brat submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Protecting 1st Amendment Rights of Free Speech and Free Exercise while condemning
any form of criminal behavior, threats or violence.
	
	
 Whereas in the past several years, violent crimes, threats of violence, and other incidents of targeting on the basis of religious beliefs or political opinions have occurred within the United States;
 Whereas, politically motivated organizations have fueled this hate by labeling persons and groups advocating policies based upon Judeo-Christian principles as hate groups and extremists;
 Whereas, the labeling of certain religious and political viewpoints as hate groups or extremists has served to further fuel hatred and violence, rather than curb it;
 Whereas, this type of labeling has further validated the violent and aggressive attacks by those holding alternative views, and such attacks have occasioned the forced silencing of free speech on college campuses and at public events and rallies; and
 Whereas, the rights of free exercise of religion and freedom of speech are two of the greatest rights possessed by American citizens, and they are to be vigilantly preserved: Now, therefore, be it
	
 That the House of Representatives— (1)affirms that the United States stands united in protecting the First Amendment rights of Free Exercise and Free Speech of all Americans;
 (2)affirms that the United States stands united in condemning violence and intimidation through threat in all forms;
 (3)rejects irresponsible labeling of individuals and groups on the basis of their religious and/or political views as extremists or hate groups, as such labeling itself fuels acts of violence and crime;
 (4)rejects narrow-minded labeling as an attack on the fabric of the society of the United States and the ideals of pluralism and respect;
 (5)condemns any form of religious or viewpoint discrimination, incitement to violence, or ideological targeting based solely upon beliefs;
 (6)calls on Federal law enforcement officials, working with State and local officials in an effort to prevent further acts of domestic terrorism occasioned by such labeling, to investigate all credible reports of any persons or organizations labeling hate groups and extremists solely on the basis of religious beliefs or political affiliation;
 (7)encourages the development of an interagency task force led by the Attorney General and bringing together the Department of Justice, the Department of Homeland Security, the Department of Education, the Department of State, the Federal Bureau of Investigation, and the Office of the Director of National Intelligence to collaborate on the development of effective strategies and efforts to deter labeling of hate groups on the sole basis of religious views or political affiliation; and
 (8)calls on the executive branch to enhance security measures and improve preparedness for religious institutions, places of worship, other institutions, elected officials and persons that have been targeted because they have been labeled as a hate group or extremist on the sole basis of their religious views or political affiliation.
